FOR IMMEDIATE RELEASE For More Information Contact: Mark A. Roberts, Executive Vice President & CFO (413) 787-1700 UNITED FINANCIAL BANCORP REPORTS SECOND QUARTER RESULTS AND DECLARES DIVIDEND OF $0.06 PER SHARE WEST SPRINGFIELD, MA—July 19, 2007—United Financial Bancorp, Inc. (the “Company”) (NASDAQ:UBNK), the holding company for United Bank (the “Bank”), reported net income of $978,000, or $0.06 per diluted share, for the second quarter of 2007 compared to net income of $1.3 million, or $0.08 per diluted share, for the same period in 2006.For the six months ended June 30, 2007 the Company’s net income was $1.8 million, or $0.11 per diluted share, compared to net income of $2.6 million, or $0.16 per diluted share, for the same period in 2006.The 2007 results were impacted by net interest margin contraction and increased non-interest expenses, offset to some extent by growth in average loans and deposits. The Company also announced a quarterly cash dividend of $0.06 per share payable on August 27, 2007 to shareholders of record as of August 13, 2007.After giving effect to the waiver of receipt of dividends paid on shares owned by United Mutual Holding Company, the Company’s mutual holding company, the dividend payout ratio will be approximately 48% of the second quarter 2007 earnings. Total assets increased $13.3 million, or 1.3%, since December 31, 2006 to $1.0 billion at June 30, 2007 reflecting loan growth of $41.4 million, or 5.4%, partially offset by a $29.1 million, or 15.3%, reduction in securities available for sale.Balance sheet expansion was funded by an increase of $40.1 million, or 5.8%, in total deposits.Cash flows from the securities portfolio and a portion of the increase in deposit balances were used to repay higher-cost short-term advances from the Federal Home Loan Bank. "Our financial results continue to be affected by the unfavorable yield curve.While we are disappointed with our performance, we are optimistic that the implementation of our strategic plan will enhance long-term profitability and franchise value,” commented Richard B. Collins, President and Chief Executive Officer. Financial Highlights Include: · Gross loans increased $41.4 million, or 5.4%, to $803.6 million at June 30, 2007 compared to $762.1 million at December 31, 2006.Loan growth was concentrated in the commercial real estate (13.3%), commercial and industrial (8.3%), home equity (3.7%) and residential real estate(3.2%) portfolios.Origination activity was solid during the first six months of 2007 reflecting a steady local economy, a resilient real estate market, a relatively low interest rate environment, competitive products and pricing, and successful business development efforts. · The ratio of non-performing loans to total loans increased from 0.17% at December 31, 2006 to 0.37% at June 30, 2007 reflecting a $1.5 million residential construction loan relationship that was placed on non-accrual status during the second quarter. · At June 30, 2007, the allowance for loan losses to total loans was 0.96% and the allowance for loan losses to non-performing loans was 260%.Net charge-offs totaled $101,000, or 0.03% of average loans outstanding on an annualized basis, for the six months ended June 30, 2007. · Total deposits increased $40.1 million, or 5.8%, to $725.8 million at June 30, 2007 compared to $685.7 million at December 31, 2006.Deposit growth was strong in all categories, excluding savings accounts, principally due to the December 2006 opening of our second branch in Westfield, Massachusetts, the introduction of new products and services, competitive pricing, and targeted promotional activities.Savings account balances declined $2.0 million, or 3.1%, for the six months ended June 30, 2007 as customers continued to transfer balances to higher yielding money market and certificate of deposit accounts.Core deposit balances expanded $20.9 million, or 5.7%, to $387.1 million at June 30, 2007. · Net interest income increased $370,000, or 5.5%, to $7.1 million for the three months ended June 30, 2007 from $6.8 million for the same period last year reflecting growth in earning assets, partially offset by net interest margin compression.Average earning assets expanded $70.8 million, or 7.5%, mainly due to strong loan growth, partially offset by lower average securities available for sale balances.Net interest margin contracted 6 basis points to 2.90% for the second quarter of 2007 compared to the same period in 2006 mainly due to the flat to inverted yield curve, increasingly competitive pricing conditions for loans and deposits and a shift in deposit demand towards higher-yielding money market and time deposit accounts. · Non-interest income was essentially flat, decreasing $7,000 to $1.4 million for the three months ended June 30, 2007 due to growth of $60,000, or 5.8%, in fee income from deposits and $34,000, or 25.0%, in wealth management revenue.These items were offset in part by losses totaling $43,000 related to sales of lower-yielding securities. · Non-interest expense increased $738,000, or 12.6%, to $6.6 million for the three months ended June 30, 2007 largely attributable to an increase in stock-based compensation, additional staff, occupancy and other operating costs related to new branches opened in the second and fourth quarters of 2006, as well as expanded data processing and marketing expenses.Stock-based compensation expense increased $449,000 due to restricted stock and stock options awarded in the third and fourth quarters of 2006. United Financial Bancorp, Inc. is a publicly owned corporation and the holding company for United Bank, a federally chartered bank headquartered at 95 Elm Street, West Springfield, MA 01090.The Company’s common stock is traded on the NASDAQ Global Select Market under the symbol UBNK.United Bank provides an array of financial products and services through its 13 branch offices located throughout Western Massachusetts.Through its Wealth Management Group and its partnership with NFP Securities, Inc., the Bank is able to offer access to a wide range of investment and insurance products and services, as well as financial, estate and retirement strategies and products.For more information regarding the Bank’s products and services and for United Financial Bancorp, Inc. investor relations information, please visit www.bankatunited.com. Except for the historical information contained in this press release, the matters discussed may be deemed to be forward-looking statements, within the meaning of the Private Securities Litigation Reform Act of 1995, that involve risks and uncertainties, including changes in economic conditions in the Company’s market area, changes in policies by regulatory agencies, fluctuations in interest rates, demand for loans in the Company’s market area, competition, and other risks detailed from time to time in the Company’s SEC reports.Actual strategies and results in future periods may differ materially from those currently expected.These forward-looking statements represent the Company’s judgment as of the date of this release.The Company disclaims, however, any intent or obligation to update these forward-looking statements. UNITED FINANCIAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CONDITION (unaudited) (Dollars in thousands, except par value amounts) June 30, December 31, June 30, Assets 2007 2006 2006 Cash and cash equivalents $ 20,561 $ 25,419 $ 23,978 Securities available for sale, at fair value 161,169 190,237 213,842 Securities held to maturity, at amortized cost 3,686 3,241 3,295 Federal Home Loan Bank of Boston stock, at cost 9,885 9,274 7,157 Time deposits and other short-term investments 1,004 - - Loans: Residential mortgages 329,199 319,108 296,717 Commercial mortgages 198,938 175,564 163,300 Construction loans 52,191 54,759 40,931 Commercial loans 75,544 69,762 64,464 Home equity loans 116,939 112,739 100,057 Consumer loans 30,751 30,181 29,752 Total loans 803,562 762,113 695,221 Net deferred loan costs and fees 1,395 1,285 1,234 Allowance for loan losses (7,721 ) (7,218 ) (6,825 ) Loans, net 797,236 756,180 689,630 Other real estate owned - 562 250 Premises and equipment, net 10,614 8,821 8,505 Bank-owned life insurance 6,515 6,304 6,186 Other assets 12,077 9,395 9,000 Total assets $ 1,022,747 $ 1,009,433 $ 961,843 Liabilities and Stockholders' Equity Deposits: Demand $ 104,773 $ 97,190 $ 97,656 NOW 42,258 37,523 41,990 Savings 63,431 65,475 79,831 Money market 176,633 165,984 159,057 Certificates of deposit 338,658 319,514 318,416 Total deposits 725,753 685,686 696,950 Federal Home Loan Bank of Boston advances 142,519 169,806 114,990 Repurchase agreements 7,990 10,425 6,809 Escrow funds held for borrowers 1,113 1,121 964 Accrued expenses and other liabilities 6,776 4,684 4,394 Total liabilities 884,151 871,722 824,107 Stockholders' Equity: Preferred stock ($0.01 par value; 5,000,000 shares authorized; no shares issued and outstanding) - - - Common stock ($0.01 par value; 60,000,000 shares authorized; 17,205,995 shares issued at June 30, 2007, December 31, 2006 and June 30, 2006) 172 172 172 Additional paid-in capital 76,700 75,520 78,476 Retained earnings 71,337 70,406 68,848 Unearned compensation (5,550 ) (5,772 ) (5,932 ) Accumulated other comprehensive loss (2,190 ) (1,951 ) (3,828 ) Treasury stock, at cost (134,142 shares at June 30, 2007 and 51,445 shares at December 31, 2006) (1,873 ) (664 ) - Total stockholders' equity 138,596 137,711 137,736 Total liabilities and stockholders' equity $ 1,022,747 $ 1,009,433 $ 961,843 UNITED FINANCIAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED INCOME STATEMENTS (unaudited) (Amounts in thousands, except per share amounts) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Interest and dividend income: Loans $ 12,350 $ 10,076 $ 24,305 $ 19,676 Investments 1,854 2,261 3,836 4,566 Other interest-earning assets 309 288 684 529 Total interest and dividend income 14,513 12,625 28,825 24,771 Interest expense: Deposits 5,477 4,664 10,658 8,706 Borrowings 1,901 1,196 4,076 2,393 Total interest expense 7,378 5,860 14,734 11,099 Net interest income before provision for loan losses 7,135 6,765 14,091 13,672 Provision for loan losses 320 300 604 462 Net interest income after provision for loan losses 6,815 6,465 13,487 13,210 Non-interest income: Loss on sales of securities (43 ) - (29 ) - Fee income on depositors’ accounts 1,097 1,037 2,135 1,982 Wealth management income 170 136 291 193 Other income 211 269 436 524 Total non-interest income 1,435 1,442 2,833 2,699 Non-interest expense: Salaries and benefits 3,735 3,130 7,573 6,159 Occupancy expenses 481 410 972 813 Marketing expenses 449 350 771 765 Data processing expenses 653 558 1,295 1,190 Professional fees 263 223 652 479 Other expenses 994 1,166 1,959 2,205 Total non-interest expense 6,575 5,837 13,222 11,611 Income before income taxes 1,675 2,070 3,098 4,298 Income tax expense 697 780 1,286 1,653 Net income $ 978 $ 1,290 $ 1,812 $ 2,645 Earnings per share: Basic $ 0.06 $ 0.08 $ 0.11 $ 0.16 Diluted $ 0.06 $ 0.08 $ 0.11 $ 0.16 Weighted average shares outstanding: Basic 16,226 16,609 16,250 16,605 Diluted 16,310 16,609 16,321 16,605 UNITED FINANCIAL BANCORP, INC. AND SUBSIDIARY SELECTED DATA AND RATIOS (unaudited) (Dollars in thousands, except per share amounts) At or For The Quarters Ended Jun. 30 Mar. 31 Dec. 31 Sep. 30 Jun. 30 2007 2007 2006 2006 2006 Operating Results: Net interest income $ 7,135 $ 6,956 $ 6,938 $ 6,944 $ 6,765 Loan loss provision 320 284 342 165 300 Non-interest income 1,435 1,398 1,399 1,294 1,441 Non-interest expense 6,575 6,647 6,845 5,580 5,836 Net income 978 834 766 1,513 1,290 Performance Ratios (annualized): Return on average assets 0.38 % 0.33 % 0.31 % 0.62 % 0.55 % Return on average equity 2.82 % 2.41 % 2.23 % 4.44 % 3.75 % Net interest margin 2.90 % 2.82 % 2.89 % 2.96 % 2.96 % Non-interest income to average total assets 0.56 % 0.55 % 0.57 % 0.53 % 0.61 % Non-interest expense to average total assets 2.58 % 2.62 % 2.77 % 2.30 % 2.47 % Efficiency ratio 76.72 % 79.57 % 82.10 % 67.73 % 71.12 % Per Share Data: Diluted earnings per share $ 0.06 $ 0.05 $ 0.04 $ 0.09 $ 0.08 Book value per share $ 8.12 $ 8.10 $ 8.03 $ 7.95 $ 8.00 Market price at period end $ 14.14 $ 14.85 $ 13.80 $ 12.93 $ 13.31 Risk Profile Non-performing assets as a percent of total assets 0.29 % 0.13 % 0.18 % 0.26 % 0.28 % Non-performing loans as a percent of total loans, gross 0.37 % 0.17 % 0.17 % 0.27 % 0.33 % Allowance for loan losses as a percent of total loans, gross 0.96 % 0.94 % 0.95 % 0.94 % 0.98 % Allowance for loan losses as a percent of non-performing loans 259.79 % 570.35 % 560.40 % 341.78 % 294.82 % Equity as a percentage of assets 13.55 % 13.40 % 13.65 % 13.90 % 14.31 % Average Balances Loans $ 797,752 $ 776,301 $ 746,256 $ 714,918 $ 669,409 Securities 165,866 180,491 194,786 211,101 220,845 Total interest-earning assets 985,520 985,112 959,650 939,591 914,729 Total assets 1,018,509 1,016,369 988,944 969,962 945,262 Deposits 715,173 691,532 688,104 687,397 686,630 FHLBB advances 149,853 170,727 150,301 134,833 111,316 Capital 138,896 138,296 137,219 136,279 137,639 Average Yields/Rates (annualized) Loans 6.19 % 6.16 % 6.23 % 6.18 % 6.02 % Securities 4.47 % 4.39 % 4.28 % 4.16 % 4.10 % Total interest-earning assets 5.89 % 5.81 % 5.81 % 5.74 % 5.52 % Savings accounts 0.91 % 0.86 % 0.84 % 0.84 % 0.83 % Money market/NOW accounts 2.76 % 2.69 % 2.69 % 2.64 % 2.61 % Certificates of deposit 4.57 % 4.50 % 4.48 % 4.27 % 4.07 % FHLBB advances 4.75 % 4.74 % 4.79 % 4.69 % 4.03 % Total interest-bearing liabilities 3.79 % 3.77 % 3.73 % 3.57 % 3.30 %
